Citation Nr: 0728432	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for left knee strain, 
postoperative anterior cruciate ligament (ACL) 
reconstruction, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to separate compensable evaluations for 
limitation of flexion of the knees.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of his hearing 
has been associated with the record.

The issues of entitlement to increased ratings for left and 
right knee strain based on instability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has osteoarthritis of the left knee with 
manifestations including limitation of flexion.  

2.  The veteran has osteoarthritis of right knee with 
manifestations including limitation of flexion.


CONCLUSIONS OF LAW

1.  Limitation of flexion of the left knee is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2006).

2.  Limitation of flexion of the right knee is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

A May 2004 letter told the veteran that VA would make 
reasonable efforts to obtain evidence supportive of his 
claim.  The evidence of record was discussed.  The veteran 
was instructed regarding the evidence and information 
necessary to support a claim for a higher rating.

A March 2006 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before the undersigned.  The veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to address the issues decided herein.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown. VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg.

The veteran is currently in receipt of disability evaluations 
pursuant to Diagnostic Code 5257, based on instability of the 
knees.  However, the evidence also demonstrates that the 
veteran suffers from pain and limitation of flexion of his 
knees.  

An April 2005 VA examination disclosed osteoarthritis of both 
knees, limitation of flexion of the left knee to 120 degrees, 
and limitation of flexion of the right knee to 125 degrees.  
In July and August 2005, it was reported that flexion on the 
left was limited to 100 degrees.  The veteran has presented 
credible testimony of pain on use.  Based upon § 4.59, there 
is periarticular pathology productive of limited flexion and 
separate 10 percent evaluations are warranted for each knee 
for functional limitation of flexion (painful motion) of the 
knees.  

In reaching this determination, the Board notes that the 
veteran had no pain on the reported motions of 0 to 120 
degrees and 0 to 125 degrees.  However, the examiner did not 
explain why motion was not normal and did not establish 
whether there was or was not pain if motion was performed to 
the full degree of flexion.  The Board is willing to accept 
the lay evidence that if motion were preformed beyond 120 or 
125 degrees, he would have experienced pain.

In order to warrant a higher evaluation, the evidence must 
demonstrate actual limitation of flexion to 30 degrees or the 
functional equivalent of limitation of flexion to 30 degrees. 
 DeLuca, supra.  Neither the veteran nor any examiner has 
ever demonstrated that there exist symptoms approximating the 
functional equivalent of limitation of flexion of the right 
knee to 30 degrees.   Even the evidence most favorable to the 
veteran establishes that he has retained functional flexion 
better than 60 degrees.  In fact, his motion has not been 
functionally limited to less than 100 degrees.  As such, the 
Board has determined that the veteran's limitation of flexion 
should be evaluated as 10 percent disabling for each knee and 
no more.

The Board also observes that there is no objective or 
subjective evidence of limitation of extension.  As such, a 
separate evaluation for limitation of extension is not 
warranted.  Lastly, there are surgical scars; however, 
nothing suggests that there is functional impairment, to 
include a painful scar associated with the scars.  As such 
separate evaluations are not warranted for the scars.


ORDER

Entitlement to a 10 percent evaluation for limitation of 
flexion of the left knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent evaluation for limitation of 
flexion of the right knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

As noted above, the veteran is also in receipt of disability 
evaluations pursuant to Diagnostic Code 5257, based on 
instability of the left and right knee.  At his June 2007 
hearing, the veteran testified that his knee disabilities 
caused interference with the performance of employment 
duties.  He stated that his left leg was very unstable.  He 
related that his right knee felt unstable and locked.  He 
indicated that his knee symptomatology had increased in 
severity.

The Board also notes that since the veteran's April 2005 VA 
examination, he has undergone an additional surgical 
procedure on his left knee.  He underwent arthroscopy in June 
2005.  In August 2005 the veteran's private physician opined 
that he was disabled from his current occupation as a 
correctional officer and that more sedentary work was 
required.

In light of the above discussion, the Board has concluded 
that further development is necessary in this case.  
Specifically, an additional examination is necessary to 
determine the extent of the veteran's knee 
instability/subluxation.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination to determine the current extent 
of his left and right knee disabilities.  All 
indicated tests and studies are to be 
performed.

The examiner should render specific 
findings as to whether there is evidence 
of instability or subluxation of either 
knee.  If instability or recurrent 
subluxation is identified, the examiner 
should indicate the extent of disability 
caused by such symptoms as slight, 
moderate, or severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


